
	
		II
		111th CONGRESS
		1st Session
		S. 1832
		IN THE SENATE OF THE UNITED STATES
		
			October 21, 2009
			Ms. Landrieu (for
			 herself, Mr. Kerry,
			 Mrs. Shaheen, Mr. Casey, Mr.
			 Cardin, and Mr. Harkin)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To increase loan limits for small business
		  concerns, provide for low interest refinancing for small business concerns, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Access to Capital Act
			 of 2009.
		2.Section
			 7(a) business loansSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
			(1)in paragraph (2)(A)—
				(A)in clause (i), by
			 striking 75 percent and inserting 90 percent;
			 and
				(B)in clause (ii),
			 by striking 85 percent and inserting 90 percent;
			 and
				(2)in paragraph (3)(A), by striking
			 $1,500,000 (or if the gross loan amount would exceed $2,000,000
			 and inserting $4,500,000 (or if the gross loan amount would exceed
			 $5,000,000.
			3.Low interest
			 refinancing under the local development business loan programSection 502(7) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(7)) is amended by adding at the end the
			 following:
			
				(C)Refinancing not
				involving expansions
					(i)In
				generalA project that does not involve the expansion of a small
				business concern may include the refinancing of existing indebtedness
				if—
						(I)the amount of the
				financing is not more than 80 percent of the value of the collateral for the
				financing;
						(II)the small
				business concern has been in operation for all of the 2-year period ending on
				the date of the financing;
						(III)the existing
				indebtedness was not incurred during the 2-year period ending on the date of
				the financing;
						(IV)the existing
				indebtedness is not subject to a guarantee by any Federal agency; and
						(V)for a loan for
				which the Administrator determines there will be an additional cost for making
				a loan that includes the refinancing of the existing indebtedness, the borrower
				agrees to pay a fee in an amount equal to the anticipated additional
				cost.
						(ii)No job
				creation goalsA financing may be approved under this
				subparagraph regardless of whether the project meets the job creation goals
				under subsection (d) or (e) of section
				501.
					.
		4.Microloans
			(a)Marketing,
			 management, and technical assistance grantsSection 7(m)(4) of
			 the Small Business Act (15 U.S.C. 636(m)(4)) is amended—
				(1)in subparagraph
			 (A)—
					(A)in the first
			 sentence, by striking and subject to subparagraph (B);
			 and
					(B)in the second
			 sentence—
						(i)by
			 striking each intermediary meeting the requirements of subparagraph
			 (B) and inserting an intermediary; and
						(ii)by
			 striking 25 percent and inserting 50
			 percent;
						(2)by striking
			 subparagraph (B); and
				(3)by striking
			 subparagraph (C)(iii).
				(b)Microloan
			 amountsSection 7(m) of the Small Business Act (15 U.S.C. 636(m))
			 is amended—
				(1)in paragraph
			 (1)(B)(iii), by striking $35,000 and inserting
			 $50,000;
				(2)in paragraph
			 (3)(E), by striking $35,000 each place it appears and inserting
			 $50,000; and
				(3)in paragraph
			 (11)(B), by striking $35,000 and inserting
			 $50,000.
				5.Maximum loan
			 amounts under 504 programSection 502(2)(A) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 696(2)(A)) is amended—
			(1)in clause (i), by striking
			 $1,500,000 and inserting $5,000,000;
			(2)in clause (ii),
			 by striking $2,000,000 and inserting $5,000,000;
			 and
			(3)in clause (iii),
			 by striking $4,000,000 and inserting
			 $5,500,000.
			6.New Markets
			 Venture Capital company investment limitationsSection 355 of the Small Business Investment
			 Act of 1958 (15 U.S.C. 689d) is amended by adding at the end the
			 following:
			
				(e)Investment
				limitations
					(1)DefinitionIn
				this subsection, the term covered New Markets Venture Capital
				company means a New Markets Venture Capital company—
						(A)granted final
				approval by the Administrator under section 354(e) on or after March 1, 2002;
				and
						(B)that has obtained
				a financing from the Administrator.
						(2)LimitationExcept
				to the extent approved by the Administrator, a covered New Markets Venture
				Capital company may not acquire or issue commitments for securities under this
				title for any single enterprise in an aggregate amount equal to more than 10
				percent of the sum of—
						(A)the regulatory
				capital of the covered New Markets Venture Capital company; and
						(B)the total amount
				of leverage projected in the participation agreement of the covered New Markets
				Venture
				Capital.
						.
		7.Extramural
			 research and development budget of the National Institutes of
			 HealthTitle VIII of division
			 A of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5; 123
			 Stat. 176) is amended in the matter under the heading Office of the
			 Director under the heading National Institutes
			 of Health under the heading Department of Health and
			 Human Services, by inserting after
			 638(n)(1): the following: 
			 Provided further, That not later
				than September 30, 2010, of the amount appropriated under this heading,
				$150,000,000 shall be obligated to be expended with the programs of the
				National Institutes of Health described in the previous
				proviso:.
		8.Business
			 stabilization programSection
			 506(c) of division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5; 123 Stat. 157) is amended by striking but shall not
			 include and all that follows through enactment of this
			 Act.
		9.Prospective
			 repeals
			(a)Amendments
				(1)Section
			 7(a) business loansSection 7(a) of the Small Business Act (15
			 U.S.C. 636(a)) is amended—
					(A)in paragraph (2)(A)—
						(i)in
			 clause (i), by striking 90 percent and inserting 75
			 percent; and
						(ii)in
			 clause (ii), by striking 90 percent and inserting 85
			 percent; and
						(B)in paragraph (3)(A), by striking
			 $4,500,000 and inserting $3,750,000.
					(2)Low interest
			 refinancing under the local development business loan
			 programSection 502(7) of the Small Business Investment Act of
			 1958 (15 U.S.C. 696(7)) is amended by striking subparagraph (C).
				(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2010.
			
